Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 20 October 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 4, 10-12, 14-15, 17, 19-21, 24-26, 28-35, 40-41, 43, 49, 51, 58, 60-62, 64-68, 71-74, 76, 78-80, 83-84, 86-93, 95, 98-99, 101 and 109 have been canceled. All of the said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claims 55, 100, 104 and 105 have been amended. 
4. Remarks drawn to rejections under 35 USC 102(a)(1) and 103.
Support is seen at paras 0013-0014, 0018, 0216 and 0217 of the published application.
The following rejections have been overcome:
5. The rejection of Claim(s) 55, 57, 59, 63, 70, 75, 77, 100, 102-105, 108 and 110 under 35 U.S.C. 102(a)(1) as being anticipated by Itzstein et al (US 5,639,786; newly cited necessitated by amendment; ‘786) has been overcome by amendment. Claim 55 has been amended with provisos that exclude the compounds taught by Itzstein.
6. The rejection of Claims 55, 57, 59, 63, 70, 75, 77, 96, 97, 100, 102-105, 108 and 110 under 35 U.S.C. 103 as being unpatentable over Itzstein et al (US 5,639,786; newly cited necessitated by amendment; ‘786) in view of Itzstein et al (WO 95/20583; ‘583, of record, and newly cited in this rejection necessitated by amendment) has been withdrawn. Amended Claim 55 recites provisos which exclude the compounds taught by Itzstein (‘786). Itzstein (‘583) does not compensate for the deficiencies of ‘786. Applicant has also cited references which teach that modifications do not show a predictable trend in their activity.
7. The rejection of Claims 55, 57, 59, 63, 70, 75, 77, 96, 97, 100, 102-105, 108 and 110 under 35 U.S.C. 103 as being unpatentable over Itzstein et al (WO 95/20583; of record, ‘583) in view of Izstein et al (US 5,360,817; of record; ‘817) and further in view of Wu et al (US 6,548,476; of record) has been withdrawn in view of the amendment to claim 55 which excludes the compounds of Itzstein. Wu does not compensate for the deficiencies of Itzstein.
	Claims 1-3, 5, 9, 13, 16, 18, 22, 23, 27, 36, 38, 39, 42, 44-48, 50, 52-57, 59, 63, 69, 70, 75, 77, 81, 82, 85, 94, 96, 97, 100, 102-108 and 110-112 are pending in the case. Claims 1-3, 5, 9, 13, 16, 18, 22, 23, 27, 36, 38, 39, 42, 44-48, 50, 52-54 and 111-112 have been withdrawn. Claims 55-57, 59, 63, 69, 70, 75, 77, 81, 82, 85, 94, 96, 97, 100, 102-108 and 110 are under prosecution in this action.
	In response to Applicant’s amendment and remarks the following rejections are made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-57, 59, 63, 69, 70, 75, 77, 81, 82, 85, 94, 96, 97, 100, 102-108 and 110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 55 recites C1 heteroalkyl and C3 aryl. Claim 100 recites C1-C5 aryl It is not clear what C1 and C2 heteroaryl are. Regarding C3 aryl, does applicant intend cyclopropenium ion which can be isolated only as a salt? The specification recites these at various paragraphs but a definition is not seen. The said recitations are also seen in claims 77, 97, 100. 
	Claim 57 recites R3 is -NHCO(CH2)nR5 and/or n is 0. It is not clear what applicant intends by reciting that n is 0 in the alternative. Clarification is needed. This also applies to claim 63 which recites and/or at line 2.
Claims 56, 59, 69, 70, 75, 81, 82, 85, 94, 96,102-108 and 110, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 55, 57, 59, 63, 70, 75, 77,100, 102-105, and 108 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al (European Journal of Medicinal Chemistry, 2012, 54, 764-770; cited in IDS filed 10/20/2022).
	Ye et al teaches compound D19 (page 766, Table 1):


    PNG
    media_image1.png
    457
    1618
    media_image1.png
    Greyscale

	Compound D19 reads on claim 55 for R1 = H, R2 = NHCOR wherein R is -NH(CH2)mCOOH and m is 1, R3 is -NH(CH2)nR5 wherein n is 1 and Rs is H; claim 57 for R5 = C1alkyl and n is 0; claim 59 for R5 is C1 alkyl; claim 63 for R5 is C1 alkyl, claim 63 recites n is 1 or R5 is C1-C5 alkyl; claim 70 for R2 is -NH(CH2)mCOOH wherein m is 1; Claim 75 for R4 is OH; claim 100 of R3 is -NHCO(CH2)nR5 wherein n is 0 and R5 is C1 alkyl as in part (i) and the limitation in part (iii); limitation of claim 102 for X is O; claim 103 for R1 is H and claim 108.
	Therefore, Ye et al anticipates claims 55, 57, 59, 63, 70, 75, 77,100, 102-105, and 108.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 55, 57, 59, 63, 70, 75, 77, 96, 97, 100, 102-105, 108 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (European Journal of Medicinal Chemistry, 2012, 54, 764-770; cited in IDS filed 10/20/2022).
Ye’s teaching is set forth above. Ye teaches compound D19 wherein the substitution R is -NH(CH2)mCOOH and m is 1. The substitution R is part of R2. In Ye’s compound D19 it is -NHCOR wherein R is alanine (NH2CH2COOH; m is 1). Ye does not expressly teach the compound wherein m is 2 and 3 in the formula -NH(CH2)mCOOH as in claim 55 and dependents thereof and does not expressly teach a pharmaceutical composition as in claim 110. 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, the compounds wherein m is 2 and 3 in the formula -NH(CH2)mCOOH as in claim 55 and dependents thereof are adjacent homologs of compound D19 taught by Ye et al. Thus, it is prima facie obvious to arrive at the claimed compounds wherein m is 2 and 3 in the formula -NH(CH2)mCOOH as in claim 55 and dependents thereof. One of ordinary skill in the art would be motivated to look for other neuraminidase inhibitors and their anti-AIV activities as taught by Ye. The artisan would also make the pharmaceutical compositions (as in claim 110) in an acceptable carrier for testing.


Conclusion
1. Elected Claims 55-57, 59, 63, 69, 70, 75, 77, 81, 82, 85, 94, 96, 97, 100, 102-108 and 110 of Group III are rejected.
2. Group I and II Claims 1-3, 5, 9, 13, 16, 18, 22-23, 27, 36, 38, 39, 42, 44-48, 50, 52-54, 111 and 112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623